Exhibit 99 CONTACT: Robert F. Mangano Joseph M. Reardon President & Chief Executive Officer Sr. Vice President & Treasurer (609) 655-4500 (609) 655-4500 PRESS RELEASE-FOR IMMEDIATE RELEASE 1ST CONSTITUTION BANCORP REPORTS A 57% INCREASE IN NET INCOME FOR THE SECOND QUARTER ENDED JUNE 30, 2012 Cranbury NJ – July 30, 2012 1ST Constitution Bancorp (Nasdaq: FCCY), parent company of 1ST Constitution Bank, reported net income of $1.3 million, or $0.25 per diluted common share, for the quarter ended June 30, 2012, a 57% increase above the $829 thousand in net income, or $0.16 per diluted common share, reported for the second quarter of 2011. For the six months ended June 30, 2012, the Company reported net income of $2.5 million, or $0.48 per diluted common share, compared with net income of $1.6 million, or $0.32 per diluted common share, for the first six months of 2011. All share and per share data for the respective reporting periods have been adjusted for a 5% stock dividend paid on common shares on February 2, 2012.At June 30, 2012, the Company’s tangible book value per common share was $10.28. Robert F. Mangano, President and Chief Executive Officer, said, “The growth in net income for the quarter and the six months ended June 30, 2012 was principally the result of an increase in the Company’s mortgage banking business, both retail and wholesale, partially offset by the increased non-interest expenses primarily associated with carrying costs and write-downs of foreclosed real estate.” Total assets at June 30, 2012 decreased to $777.5 million from $791.7 million at December 31, 2011.Gross portfolio loans at June 30, 2012 were $479.8 million, compared with $475.4 million at December 31, 2011; total investment securities at June 30, 2012 were $220.5 million, compared to $236.2 million at December 31, 2011, and total deposits at June 30, 2012 were $669.1 million, up from $623.9 million at December 31, 2011. Net interest income for the quarter ended June 30, 2012 totaled $6.6 million, an increase of 27.1% from $5.2 million earned for the second quarter of 2011.Further supporting earnings was the continued generation of non-interest income, which increased by 4.2% to $1.2 million for the quarter ended June 30, 2012, from $1.1 million earned for the second quarter of 2011. Non-interest expense increased to $5.4 million for the second quarter of 2012, compared to $5.2 million for the second quarter of 2011.The key increases in non-interest expense related to other real estate owned expenses, occupancy expense associated with the acquisition of branches in March 2011, and increases in salary and employee benefits primarily relating to merit increases, increased health costs, and overall increases in staffing levels. For the second quarter of 2012, the provision for loan losses was $550 thousand, and net charge-offs were $175 thousand, compared to a provision for loan losses of $275 thousand and net charge-offs of $155 thousand for the second quarter of 2011. At June 30, 2012, the allowance for loan losses was $6.3 million, or 1.30% of total loans, compared to $5.5 million, or 1.16% of total loans, at December 31, 2011.Total non-performing assets, which includes nonaccrual loans and OREO, was, as a percentage of total assets, 1.84% at June 30, 2012 and 1.95% at December 31, 2011. Regulatory capital ratios continue to reflect a strong capital position.The Company’s total risk-based capital, Tier I capital, and leverage capital were 12.51%, 11.47%, and 9.16%, respectively, at June 30, 2012.The regulatory requirements to be considered “well-capitalized” for total risk-based capital, Tier 1 capital, and leverage capital are 10%, 6%, and 5%, respectively. 1ST Constitution Bancorp, through its primary subsidiary, 1ST Constitution Bank, operate fourteen branch banking offices in Cranbury (2), Fort Lee, Hamilton, Hightstown, Hillsborough, Hopewell, Jamesburg, Lawrenceville, Perth Amboy, Plainsboro, Rocky Hill, West Windsor, and Princeton, New Jersey. 1ST Constitution Bancorp is traded on the Nasdaq Global Market under the trading symbol “FCCY” and can be accessed through the Internet at www.1STCONSTITUTION.com The foregoing contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements are not historical facts and include expressions about management’s confidence and strategies and management’s expectations about new and existing programs and products, relationships, opportunities, taxation, technology and market conditions. These statements may be identified by such forward-looking terminology as “expect,” “look,” “believe,” “anticipate,” “may,” “will,” or similar statements or variations of such terms. Actual results may differ materially from such forward-looking statements. Factors that may cause results to differ materially from such forward-looking statements include, but are not limited to, changes in the direction of the economy in New Jersey, the direction of interest rates, effective income tax rates, loan prepayment assumptions, continued levels of loan quality and origination volume, continued relationships with major customers including sources for loans, a higher level of net loan charge-offs and delinquencies than anticipated, bank regulatory rules, regulations or policies that restrict or direct certain actions, the adoption, interpretation and implementation of new or pre-existing accounting pronouncements, a change in legal and regulatory barriers including issues related to compliance with anti-money laundering and bank secrecy act laws, as well as the effects of general economic conditions and legal and regulatory barriers and structure. 1ST Constitution Bancorp assumes no obligation for updating any such forward-looking statements at any time, except as required by law. 1st Constitution Bancorp Selected Consolidated Financial Data ( Unaudited ) ($ in thousands except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Income Statement Data : Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after prov.for loan losses Non-interest income Non-interest expenses Income before income taxes Income tax expense 95 Net income $ Per Common Share Data(a) : Earnings per common share - Basic $ Earnings per common share - Diluted $ Tangible book value per common share $ $ Average common shares outstanding : Basic Diluted (a) Includes the effect of the 5% stock dividend paid February 2, 2011 . Performance Ratios : Return on average assets 0.68% 0.45% 0.65% 0.47% Return on average equity 9.18% 6.55% 8.81% 6.52% Net interest margin (tax-equivalent basis) 3.87% 3.25% 3.92% 3.38% Efficiency ratio 68.8% 81.1% 70.4% 78.3% June 30, December 31, Balance Sheet Data: Total Assets $ $ Investment Securities Loans Loans held for sale Allowance forloan losses ) ) Goodwill and other intangible assets Deposits Shareholders' Equity Asset Quality Data : Loans past due over 90 days and still accruing $
